Exhibit 10.2

DORMAN PRODUCTS, INC.

INCENTIVE STOCK OPTION AWARD

This is an Incentive Stock Option Award (this “Award”) dated
[                    ] (the “Grant Date”) from Dorman Products, Inc. (the
“Company”) to [            ] (the “Optionee”).

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Dorman Products, Inc. 2018 Stock Option and Stock Incentive Plan (the
“Plan”), the Company hereby grants to the Optionee an incentive stock option to
purchase [            ] shares of Common Stock (the “Option”) at a price of
$[            ] per Share (the “Exercise Price”) effective as of the Grant Date.

2. Vesting Dates.

(a) The Option shall vest and become exercisable as follows:

 

Vesting Date:

   Percent of Award Vested & Exercisable:           

(b) In addition, upon a Change in Control, 100% of the unvested portion of the
Option shall vest and become exercisable.

(c) In addition, upon the Optionee’s termination of employment for any of the
following reasons, the unvested portion of the Option shall vest and become
exercisable as indicated:

(i) 100% as of the date of Optionee’s death; or

(ii) 100% as of the date of Optionee’s termination of employment due to
Disability.

Except as provided above, upon the termination of employment of the Optionee,
any unvested portion of the Option will immediately and automatically, without
any action on the part of the Company, be forfeited and cancelled.

 

1



--------------------------------------------------------------------------------

3. Termination of the Option.

(a) The Option shall remain exercisable until the [ ] anniversary of the Date of
Grant (the “Expiration Date”), unless it is terminated at an earlier date
pursuant to the provisions of this Award or the Plan.

(b) In the event of termination of the Optionee’s employment, the Option, to the
extent vested as of the date thereof (including pursuant to Paragraphs 2(b) or
2(c) above) shall terminate immediately after the first to occur of: (i) the
Expiration Date; (ii) one year after termination of the Optionee’s employment on
account of death or Disability; (iii) 30 days after termination of the
Optionee’s employment for any reason other than on account of death, Disability
or for Cause; and (iv) immediately upon termination of the Optionee’s employment
for Cause.

4. Automatic Exercise. If the Option remains unexercised, in whole or in part,
immediately before the time at which the Option is scheduled to expire in
accordance with the terms and conditions of this Award and the Plan, the Option
shall be deemed automatically exercised in accordance with Paragraph 7(i)(ii) of
the Plan immediately before the time at which the Option is scheduled to expire,
if the Option satisfies the following conditions:

(a) The Option is covered by a then current registration statement under the
1933 Act.

(b) The last reported sale price of a Share on the principal exchange on which
Shares are listed on the date of determination, or if such date is not a trading
day, the last preceding trading day, exceeds the Exercise Price by such amount
as may be determined by the Committee or its delegate from time to time. Absent
a contrary determination, such excess per Share shall be $0.01.

(c) The Optionee’s employment has not been terminated by the Company for Cause,
and, immediately before the time at which such Option is scheduled to expire,
there is no basis for a termination of employment by the Company for Cause.

An Option subject to this Section 4 shall be exercised via cashless exercise,
such that subject to the other terms and conditions of the Plan, following the
date of exercise, the Company shall deliver to the Optionee Shares having a Fair
Market Value on the exercise date, equal to the excess, if any, of (A) the Fair
Market Value of the Shares issued pursuant to the exercise of the Option, over
(B) the sum of (1) the aggregate Exercise Price for the Shares issued pursuant
to the exercise of the Option, plus (2) the applicable tax withholding amounts
(as determined pursuant to Paragraph 15 of the Plan) for such exercise; provided
that in connection with such cashless exercise that would not result in the
issuance of a whole number of Shares, the Company shall pay cash in lieu of any
fractional Share.

5. Method of Exercise. The Optionee may exercise the Option by providing written
notice to the Company stating the election to exercise the Option. Such written
notice shall be signed by the Optionee and shall be hand delivered, e-mailed,
tele-copied or mailed first class postage prepaid to the attention of the
Secretary or Assistant Secretary of the Company or such other person as may be
designated by the Company. Each such exercise shall be irrevocable when given.
Each notice of exercise must (i) specify the Option being exercised; and (ii) if
applicable, include a statement of preference (which shall be binding on and
irrevocable by the Optionee but shall not be binding on the Committee) as to the
manner in which payment of the Exercise Price to the Company shall be made.

 

-2-



--------------------------------------------------------------------------------

6. Payment for Shares. Full payment for Shares purchased upon the exercise of an
Option may be made in any combination of: (i) cash, (ii) by check payable to the
order of the Company; (iii) by the delivery of shares of Common Stock then owned
by the Optionee (or by attestation of such ownership) in accordance with
Paragraph 7(g)(iii) of the Plan; or (iii) via cashless exercise in accordance
with Paragraph 7(g)(iv) of the Plan.

7. Change in Control. In the event of a Change in Control, the Committee may
take such actions with respect to the Option as it deems appropriate pursuant to
the Plan.

8. Nontransferability of Option. The Option may not be transferred or assigned
by the Optionee otherwise than by will or the laws of descent and distribution
or be exercised during the Optionee’s lifetime other than by the Optionee or for
the Optionee’s benefit by the Optionee’s attorney-in-fact or guardian. Any
attempt at assignment, transfer, pledge or disposition of the Option contrary to
the provisions hereof or the levy of any execution, attachment or similar
process upon the Option shall be null and void and without effect. Any exercise
of the Option by a person other than the Optionee shall be accompanied by
appropriate proofs of the right of such person to exercise the Option.

9. Securities Laws. The Committee may from time to time impose any conditions on
the exercise of the Option as it deems necessary or appropriate to comply with
the then-existing requirements of the 1933 Act or the 1934 Act, including Rule
16b-3 (or any similar rule) of the Securities and Exchange Commission. If the
listing, registration or qualification of Shares issuable on the exercise of the
Option upon any securities exchange or under any federal or state law, or the
consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of such Shares, the Company
shall not be obligated to issue or deliver the certificates representing the
Shares otherwise issuable on the exercise of the Option unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained. If registration is considered unnecessary by the Company
or its counsel, the Company may cause a legend to be placed on such Shares
calling attention to the fact that they have been acquired for investment and
have not been registered.

10. Issuance of Shares. Subject to the provisions of Section 9 and 11 hereof, a
certificate for the Shares issuable on the exercise of the Option shall be
delivered to the Optionee or to the Optionee’s personal representative, heir or
legatee as soon as administratively practicable following exercise and payment
for the Shares. The Company may satisfy its obligation to deliver Shares
following the exercise of the Option by arranging for the recording of
Optionee’s ownership of Shares issuable on the exercise of the Option on a book
entry recordkeeping system maintained on behalf of the Company. Only whole
Shares shall be issuable upon exercise of the Option.

 

-3-



--------------------------------------------------------------------------------

11. Rights Prior to Exercise. The Optionee shall not have any right as a
shareholder with respect to any Shares subject to this Option until the Option
shall have been exercised in accordance with the terms of the Plan and the Award
and the Company shall have delivered the Shares. In the event that the
Optionee’s termination of employment by the Company is for Cause, upon a
determination by the Committee, the Optionee shall automatically forfeit all
Shares otherwise subject to delivery upon exercise of an Option but for which
the Company has not yet delivered the Shares, upon refund by the Company of the
Exercise Price (to the extent paid).

12. Status of Option; Interpretation. The Option is intended to qualify as an
incentive stock option within the meaning of section 422 of the Code. The
interpretation and construction of any provision of this Option or the Plan made
by the Committee shall be final and conclusive and, insofar as possible, shall
be consistent with the intention expressed in this Section 12.

13. Option Not to Affect Employment. The Option granted hereunder shall not
confer upon the Optionee any right to continue in service as an employee,
officer or director of the Company or any subsidiary of the Company.

14. Early Disposition of Stock. Subject to the fulfillment by the Optionee of
any conditions limiting the disposition of the Option Shares, the Optionee
agrees that if the Optionee disposes of any Option Shares before the later of
(i) the first anniversary of the date on which the Option Shares are transferred
to the Optionee and (ii) the second anniversary of the Grant Date, then the
Optionee will notify the Company in writing within 30 days after the date of
such disposition.

15. Miscellaneous.

(a) The address for the Optionee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be the address contained in the Company’s personnel records, or
such other address as the Optionee may provide to the Company by written notice.

(b) This Award may be executed in one or more counterparts all of which taken
together will constitute one and the same instrument.

(c) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

(d) The Optionee hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction of the courts of the Commonwealth of Pennsylvania and
of the United States of America, in each case located in Philadelphia,
Pennsylvania, for any actions, suits or proceedings arising out of or relating
to this Award and the transactions contemplated hereby (“Litigation”) and agrees
not to commence any Litigation except in any such court, and further agrees that
service of process, summons, notice or document by U.S. registered mail to his
respective address shall be effective service of process for any Litigation
brought against him in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation in
the courts of the Commonwealth of Pennsylvania or of the United States of
America, in each case located in Philadelphia, Pennsylvania, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any Litigation brought in any such court has been brought in an
inconvenient forum.

 

-4-



--------------------------------------------------------------------------------

16. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer Shares in connection with the exercise of the Option, the
Company shall have the right to (a) withhold Shares subject to the Optionee’s
exercise of the Option as provided in Paragraphs 7(g)(iv) and 15 of the Plan,
(b) require the Optionee to remit to the Company an amount sufficient to satisfy
any federal, state and/or local withholding tax requirements prior to the
delivery or transfer of any certificate or certificates for such Shares or
(c) take whatever action it deems necessary to protect its interests with
respect to tax liabilities.

17. Repayment. This Option shall be subject to any repayment or clawback policy
of the Company that is currently in effect or that is hereinafter adopted.

18. Incorporation of Plan Terms. This Award is subject to the terms and
conditions of the Plan. Such terms and conditions of the Plan are incorporated
into and made a part of this Award by reference. In the event of any conflicts
between the provisions of this Award and the terms of the Plan, the terms of the
Plan will control. In the event, however, of any conflict between the provisions
of this Award or the Plan and the provisions of an employment or
change-in-control agreement between the Company and the Optionee, the provisions
of the latter shall prevail, to the extent consistent with the Plan. Capitalized
terms used but not defined in this Award shall have the meanings set forth in
the Plan unless the context clearly requires an alternative meaning.

IN WITNESS WHEREOF, the Company has granted this Award on the day and year first
above written.

 

DORMAN PRODUCTS, INC. BY:    

 

I hereby acknowledge receipt of a copy of the forgoing Award and the Plan and,
having read them hereby, signify my understanding of, and my agreement with,
their terms and conditions. I accept this Option in full satisfaction of any
previously written or verbal promises made to me by the Company with respect to
option grants.

 

 

    

 

(Name)      (Date)

 

-5-